DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/31/2020 has been entered.  Claims 1-14 are pending.

Claim Objections
Claim 14 is objected to because of the following informalities:   on line 2 the word “a” before polytetrafluoroethylene should be “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 9,096,701 B2).
Regarding claims 1-8 and 10-11, Tsuda discloses a tetrafluoroethylene (TFE) polymer aqueous dispersion obtained by carrying out a TFE polymerization in an aqueous medium in the presence of a fluorovinyl group-containing emulsifier (Abstract).  In the TFE polymerization, the addition of the fluorovinyl group-containing emulsifier is preferably carried out in the manner of supplementary addition with the progress of the TFE polymerization reaction if need be (C10/L3647).  The fluorovinyl group-containing compounds include:       

    PNG
    media_image1.png
    233
    509
    media_image1.png
    Greyscale
.
	These fluorovinyl group-containing compounds meets the limitations of polymer (1) of the instant claims wherein X is F or H; Y is F; Z is F; Rf is a fluorine-containing alkylene group having 2 carbon atoms or a fluorine-containing alkylene group having 5 to 32 carbon atoms and having an ether bond; and A is -COOM, -SO3M, wherein M is H, NH4 or an alkali metal (C2/L39-52).  The TFE polymer in the TFE polymer aqueous dispersion generally has a number average molecular weight of 100,000 to 20,000,000 (C12/L57-63).  
	However, Tsuda does not disclose polymer (1) having a number average molecular weight of 0.3 x 104 or more.  It would have been obvious to one of ordinary skill in the art to add the fluorovinyl group-containing compound at any point the number average molecular weight is 0.3 x104 or more, since Tsuda discloses the addition of the fluorovinyl group-containing emulsifier is preferably carried out in the manner of supplementary addition with the progress of the TFE polymerization reaction.  Since the final molecular weight of the TFE polymer  has a number average molecular weight of 100,000 to 20,000,000, any point before the final molecular would meet the claimed number average molecular weight. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 (II) (A).
	Regarding claims 12-13, Tsuda discloses a TFE polymer may be a TFE homopolymer or a modified polytetrafluoroethylene (PTFE) (C11/L22-2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US 9,096,701 B2) as applied to claim 12 above in view of Higuchi (WO 2017030094 A1, See English equivalent US 2018/0142043 A1 for citation).
Regarding claim 14, Tsuda discloses the method as shown above in claim 12. Tsuda discloses the TFE polymer aqueous dispersion is useful as a raw material for producing a TFE polymer powder or a TFE polymer molding (C18/L28-37).
	However, Tsuda does not disclose stretching the polytetrafluoroethylene.  Higuchi teaches a production method for a stretched porous body of modified PTFE which has a step of subjecting the fine powder of modified PTFE to paste extrusion to obtain an extruded bead, which is then formed into a sheet or tape, via e.g. calendaring, followed by stretching to obtain a stretch porous bode of modified PTFE [0089].  Higuchi is concerned with a production method or an aqueous emulsion of modified PTFE, a production method for a fine powder of modified PTFE, and production method for a stretched porous body of modified PTFE [0001].  Tsuda and Higuchi are analogous art concerned with the same field of endeavor, namely tetrafluoroethylene polymer aqueous dispersion, TFE polymer powder, and TFE polymer molding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of forming a stretched porous body as per the teachings of Higuchi, and the motivation to do so would have been as Higuchi suggests PTFE has a high melt viscosity and a stretched porous body is obtained by paste extrusion molding method [0004-0005].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-9 are directed to an invention not patentably distinct from claims 1-9 of commonly assigned Application No. 17/687354. 

Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/687354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method for producing a perfluoroelastomer and a method for producing a crosslinkable composition wherein the polymer (1) is the same.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuda (EP 1739100 A1) teaches a method of producing an elastomeric fluoropolymer.
Tsuda (US 5,804,650) teaches an aqueous dispersion of a vinylidene fluoride copolymer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767